11 N.Y.3d 778 (2008)
WILLIAM McCLEERY et al., Appellants,
v.
CONSOLIDATED EDISON OF NEW YORK, INC., et al., Respondents.
Court of Appeals of the State of New York.
Decided September 16, 2008.
*779 Thomas Torto, New York City, for appellants.
Wilson, Elser, Moskowitz, Edelman & Dicker LLP, New York City (Richard Lerner and Melissa Murphy-Petros of counsel), for respondents.
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.


*780 OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, and defendants' motion for summary judgment denied. We agree with the dissenting justices at the Appellate Division that the injured plaintiff presented issues of fact as to how his foot was crushed and whether his injuries were a result of the Consolidated Edison driver's negligence, which preclude the grant of summary judgment to defendants.